On December 13, 2013, respondent, Lewis Eugene Williams Jr., filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated September 7, 2011, in which the court suspended respondent from the practice of law for a period of two years, with the entire suspension stayed on conditions.
On consideration thereof, it is ordered by this court that the probation of respondent, Lewis Eugene Williams Jr., Attorney Registration No. 0020686, last known business address in Columbus, Ohio, is terminated.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in *1497Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.